NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12359

     CARLINE VILBON   vs.    BOARD OF REGISTRATION IN NURSING.


                            April 18, 2018.


Board of Registration in Nursing. Nurse. License. Moot
     Question. Supreme Judicial Court, Superintendence of
     inferior courts.


     Carline Vilbon appeals from a judgment of the county court
dismissing as moot her appeal under G. L. c. 112, § 64, from an
order of the Board of Registration in Nursing (board)
indefinitely suspending her nursing license. The grounds for
the suspension were that Vilbon had not satisfied the
educational requirements for licensure in Massachusetts and that
she had engaged in deceptive conduct to obtain a license. While
the matter was pending before the single justice, the board
reconsidered and withdrew its finding that Vilbon had engaged in
deceptive conduct, acknowledging that it had erred in making
this finding. In addition, Vilbon remedied the deficiencies in
her education. The board therefore reinstated her license.
Vilbon now argues that, despite the reinstatement of her
license, she has suffered further harm for which the board
should compensate her and that sanctions should be imposed on
the executive director of the board. However, under the "plain
and unambiguous language of G. L. c. 112, § 64," Hoffer v. Board
of Reg. in Medicine, 461 Mass. 451, 456 (2012), our authority is
limited to "revising or reversing the decision of the board"
suspending her license. The statute does not provide for any
further relief. As Vilbon has received all the relief that is
available under G. L. c. 112, § 64, the single justice properly
dismissed the matter as moot. See Padmanabhan v. Centers for
Medicare & Medicaid Servs., 476 Mass. 1018, 1019 (2017), citing
Rasten v. Northeastern Univ., 432 Mass. 1003, 1003 (2000).
                                   Judgment affirmed.


     Carline Vilbon, pro se.
     Carrie Benedon, Assistant Attorney General, for the
defendant.